Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A method for supervising the operation of a machine powered with electric current, the method comprising: operating the machine in a normal operation mode; performing a learning phase for learning the normal operation of the machine, the learning phase being periodically repeated to create a knowledge base; autonomously switching from the learning phase into a supervision phase when the knowledge base is considered to have been created; and performing the supervision phase, the supervision phase being periodically repeated; wherein the learning phase comprises: acquiring, in the time domain, a first electric current signal generated by the machine; determining a first electric current signature corresponding to the first electric current signal; determining a first similarity rate between the first electric current signature and each electric current signature recorded in the knowledge base; comparing the first similarity rate with a predetermined first threshold; and recording the first electric current signature in the knowledge base when the first similarity rate is lower than the first threshold; and wherein the supervision phase comprises: acquiring, in the time domain, a second electric current signal generated by the machine; determining a second electric current signature corresponding to the second electric current signal; determining a second similarity rate between the second electric current signature and each of the electric current signatures recorded in the knowledge base; comparing the second similarity rate with a predetermined second threshold; and generating a warning when the second similarity rate is lower than the second threshold, the warning to indicate an anomaly related to the second electric current signature.
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping and the mathematical concepts grouping. 
For example, the limitation “determining a first electric current signature corresponding to the first electric current signal; determining a first similarity rate between the first electric current signature and each electric current signature recorded in the knowledge base; determining a second electric current signature corresponding to the second electric current signal; determining a second similarity rate between the second electric current signature and each of the electric current signatures recorded in the knowledge base” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I), while the limitation “comparing the first similarity rate with a predetermined first threshold; comparing the second similarity rate with a predetermined second threshold” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claims 12, 13 and 17 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: operating the machine in a normal operation mode; performing a learning phase for learning the normal operation of the machine, the learning phase being periodically repeated to create a knowledge base; autonomously switching from the learning phase into a supervision phase when the knowledge base is considered to have been created; and performing the supervision phase, the supervision phase being periodically repeated; wherein the learning phase comprises: acquiring, in the time domain, a first electric current signal generated by the machine; acquiring, in the time domain, a second electric current signal generated by the machine; each electric current signature recorded in the knowledge base; generating a warning when the second similarity rate is lower than the second threshold, the warning to indicate an anomaly related to the second electric current signature.
In Claims 12 and 13: a microcontroller; a memory; and similar additional elements as claim 1.
In Claim 17: an electric current sensor; and similar additional elements as claim 1.

The steps of acquiring " a first electric current signal generated by the machine; a second electric current signal generated by the machine " (Claims 1, 12, 13 and 17) are generically recited and represent a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements in the claims such as a microcontroller and a memory (Claims 12, 13 and 17) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines. 
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record (For example, from the prior art of record, Kulkarni, Claussen, Kavana discloses utilization of Machine Leaning training phase and supervision/test phase for fault detection in machines such as electric motors by using microcontroller/processor with memory and current sensors) [MPEP 2106.05 (d)(I)(2)].	
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11, 14-16 and 18-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to the independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 5 – 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al., "Review on Online Monitoring of Electrical Machine using IOT," 2019 International Conference on Nascent Technologies in Engineering (ICNTE), 2019, pp. 1-4; Claussen et al. (US 9443201 B2), hereinafter ‘Claussen’, in view of Gu et al. (US 20060242097 A1), hereinafter ‘Gu’, in further view of Lu et al., "ADGS: Anomaly Detection and Localization Based on Graph Similarity in Container-Based Clouds," 2019 IEEE 25th International Conference on Parallel and Distributed Systems (ICPADS), 2019, pp. 53-60, hereinafter ‘Lu’. 

With regards to Claim 17, Kulkarni discloses A machine comprising: a component operated using an electric current (Electrical machines can be transformer, induction motor etc. The induction motors are widely used in industry because of its simple, robust and more reliable operation than any other machine. The electrical parameters related to induction motor are voltage, current, power factor and frequency, p.3, col.2, sec.F); an electric current sensor configured to acquire an electric current signal of the component (The non-invasive type of Current sensor is chosen for the project. This is due to the fact that ACS712 gives out a discrete output of values and so do the Hall Effect sensors. Whereas the current waveform was required to be obtained so as to further calculate the frequency and power factor of the supply, p.2, col.2, sec.B); a memory storing a program; and a microcontroller coupled to the memory to execute the program to supervise operation of the component (These factors played an important role in realizing the various advantages MSP430 series offers over other microcontrollers. They have a low power consumption that leads to reduced losses and lower current rating makes the handling of the electronics simpler. Good CPU capacity ensures sufficient data processing ability, p.2, col.2, sec.A; In this sensing part, we have used voltage transformer, current transformer and temperature sensing. The data obtained is level shifted using level shifter circuit as the MSP430 input is analog in nature… through this we get the output of current, voltage and temperature value in the MSP430 memory… In this the TX pin of MSP430 is connected to Rx pin of nodemcu module. In nodemcu, the set the web server is usedtotransfer the data to cloud setup and the data is stored in the database of the cloud like MySQL etc. p.4, col.1, sec.A-B).
However, Kulkarni does not specifically disclose repeatedly performing a learning phase, autonomously switching from the learning phase into a supervision phase when a knowledge base is considered to have been created, and repeatedly performing the supervision phase; wherein the learning phase comprises: determining a first electric current signature corresponding to the first electric current signal; determining a first similarity rate between the first electric current signature and each electric current signature recorded in the knowledge base; comparing the first similarity rate with a predetermined first threshold; and recording the first electric current signature in the knowledge base when the first similarity rate is lower than the first threshold; and wherein the supervision phase comprises: determining a second electric current signature corresponding to the second electric current signal; determining a second similarity rate between the second electric current signature and each of the electric current signatures recorded in the knowledge base; comparing the second similarity rate with a predetermined second threshold; and generating a warning when the second similarity rate is lower than the second threshold, the warning to indicate an anomaly related to the second electric current signature.
Claussen discloses repeatedly performing a learning phase; wherein the learning phase comprises: acquiring, in the time domain, a first electric signal generated by the machine; determining a first electric signature corresponding to the first electric signal; and recording the first electric signature in the knowledge base (In accordance with an aspect of the present invention, a method to determine a status of an apparatus is provided wherein one or more sensors capture a signal generated by the apparatus to be processed by a processor in a learning mode. The processor automatically defines a feature by using the signal, wherein the feature includes a representation of a characteristic of a signal in a transform domain. The processor learns a reference model in a learning mode that defines a normal operational mode of the apparatus in a first feature space, p.7, col.1, Lines 55-65; A system 100 has at least one sensor 102 attached or close to a machine or device 101. A plurality of sensors may be provided, such as sensors 103 and 104. Sensors capture and convey, for example, acoustical or vibrational signals generated by the equipment 101. They may also collect temperature, pressure and other types of signals. In typical instantiation, the range of a sensor is sub-sonic and/or sonic and/or supersonic. A vibration amplitude diagram over a time period is illustrated as 105. The sensors pick up an acoustical or vibrational signal and generate an electrical signal or any other signal that can be processed by a processor 106. The novelty of raw signals is evaluated in short time intervals using feature extraction/computation and classification. Feature computation is performed by the processor 106. The features are representations/cues of physically motivated data characteristics in a particular transform domain e.g., Fourier domain, wavelet domain, kernel space, etc. Possible features include, for example, kurtosis, skew, crest factor, band/wavelet energies, independent components, principal components, etc. Steps to compute features from a time variant signal or representation in a transform domain are known in the state-of-the-art and are not further explained herein, p.8, col.4, Lines 15-37; Fig.2 shows the repetition of learning phase, added by examiner); autonomously switching from the learning phase into a supervision phase when the knowledge base is considered to have been created (In step 224, the processor determines whether the model has converged, if there is no convergence, then the processor repeats these steps. If there is convergence, then the processor turns the training mode off in step 226, p.10, col.7, Lines 40-45); and performing the supervision phase, the supervision phase being periodically repeated (Going back to step 212, if the processor determines that the system of the present invention is not operating in a training mode, then the processor performs step 230. In step 230, the processor selects additional data dependent features while referring to the feature database 216 and the data dependent features 217, p.10, col.7, Lines 47-52; Fig.2 shows the repetition of supervision (i.e. regular operation) phase, added by examiner ); 
and wherein the supervision phase comprises: acquiring, in the time domain, a second electric signal generated by the machine; determining a second electric signature corresponding to the second current signal; comparing with predetermined threshold; and generating a warning, the warning to indicate an anomaly related to the second electric signature (A classification diagram may thus show at least one or may show a plurality of clusters that determine a normal operational mode. By calculating a feature in an operational mode and comparing it to a classification determined in a training mode, a system may decide that the feature determined from sensor data is in an out-of-normal range. As a result, an alert 111, for instance in a traffic light mode “normal”, “abnormal” and “uncertain” is generated to a receiver, p.9, col.6, Lines 12-20; Thus, in another embodiment of the present invention, the reasoning, module 110 applies one or more rules that evaluates an occurrence of an out-of-normal mode feature to decide if such an occurrence may be ignored (for instance happens only once and lasts a very short time) or should trigger a warning to be transmitted to a target such as a system or an operator, p.11, col.10, Lines 50-57; Fig.2 discloses these limitations, added by examiner). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni, in view of Claussen, to program the microcontroller to incorporate learning phase and supervision phase to improve efficiency and/or accuracy during operational monitoring and/or fault detection in machines such as motors. 
Gu discloses determining a first similarity rate between the first signature and each signature recorded in the knowledge base; comparing the first similarity rate with a predetermined first threshold; and recording the first signature in the knowledge base when the first similarity rate is lower than the first threshold (In a dynamic environment, when new products and devices become available, the new instances of product and device knowledge need to be updated in the knowledge base. Before committing the addition of a new knowledge instance, a field dependent heuristic de-duplication algorithm is proposed to reduce the instance redundancy in the knowledge base. Accordingly, the management of a knowledge base includes processing data received as input to the knowledge base, such as user interactions or data input from a remote device captured in an online log file for determining if the captured information (also referred to as a data instance) is a duplicate of a data instance which is already stored in the knowledge base for preventing duplicate data instances in the knowledge base, also referred to as redundancy [0008];The comparison algorithm compares information stored in corresponding fields of the new instance and the existing instances for determining if the new instance is a duplicate of an existing instance for reducing instance redundancy in the knowledge base 11 [0037]; In accordance with the comparison algorithm, in accordance with the present disclosure, the computed field similarity degree for an enumeration field is compared to a predetermined enumeration field threshold value. When the field similarity degree is above the enumeration field threshold value, the field similarity degree is determined to be “1”. When the field similarity degree is below the enumeration field threshold value, the field similarity degree is determined to be “0” [0075]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni, in view of Claussen, and in view of Gu, to utilize similarity rate between acquired data during learning phase to improve efficiency in data and/or memory management by reducing duplicate data. 
Lu discloses determining a second similarity rate between the second signature and each of the signatures recorded in the knowledge base; comparing the second similarity rate with a predetermined second threshold; and generating a warning when the second similarity rate is lower than the second threshold, the warning to indicate an anomaly related to the second electric current signature (Therefore, the anomaly detection and localization problem of the container-based cloud platform can be modeled as follows: Let Gc=(Vc, Ec) denotes the system state graph of the current moment, and Gp=(Vp, Ep) denotes the system state graph of the previous moment… When the similarity between Gp and Gc is lower than a given threshold, the system is abnormal, p.55-56, sec.III).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni, in view of Claussen, in further view of Gu and further in view of Lu, to compare similarity rate between supervision phase data signatures and each knowledge base data signatures to improve accuracy in fault detection during operation. 


With regards to Claim 18, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claim 17.


With regards to Claim 19, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claim 17.


With regards to Claim 12, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claim 17.


With regards to Claim 13, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 12 and 17.


With regards to Claim 14, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 13 and 17.


With regards to Claim 15, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 12 and 17.


With regards to Claim 1, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claim 17.


With regards to Claim 5, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 1 and 17.


With regards to Claim 6, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 1 and 17.
Kulkarni additionally discloses periodically transmitting an analysis report (ThingSpeak Key Features: Enabled to configure the devices and send data to private cloud using popular IoT protocols with ease; Easy to observe real time statistics and parameters; third-party sources can extract and observe data on demand, Run your IoT analytics automatically based on schedules or events, p.3, col.2, sec.V).


With regards to Claim 7, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 1 and 17.
Kulkarni additionally discloses the learning phase is repeated periodically according to a first repetition period and wherein the supervision phase is repeated periodically according to a second repetition period (Fig.2 shows the learning phase is repeated periodically according to a first repetition period and the supervision phase is repeated periodically according to a second repetition period that is longer than the first repetition period).
However, Kulkarni does not specifically disclose second repetition period that is longer than the first repetition period.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, that second repetition period would be longer than the first repetition period when sufficient amount of reliable data is acquired during training phase period while the supervision phase during the second repetition period will continue running during normal operation for longer period without time limitation. 


With regards to Claim 8, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 1 and 17.
However, Kulkarni does not specifically the second threshold is lower than the first threshold.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, to set the second threshold is lower than the first threshold as first threshold is for avoiding duplicate data which requires higher value of similarity to determine duplicity and the second threshold is for anomaly detection which requires dissimilarity from normal operation (i.e. low similarity) thus improving sensitivity and accuracy of fault detection. 


With regards to Claim 9, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 1 and 17.


With regards to Claim 10, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 9 and 17.


With regards to Claim 11, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 9 and 17.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Kimura Hideki (JPH06351296A), hereinafter ‘Hideki’. 

With regards to Claim 4, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claim 17.
However, Kulkarni does not specifically disclose comparing a duration of the anomaly with a predetermined duration, the anomaly being acknowledged when the duration of the anomaly is longer than the predetermined duration.
Hideki discloses comparing a duration of the anomaly with a predetermined duration, the anomaly being acknowledged when the duration of the anomaly is longer than the predetermined duration (A comparator that compares the current at the time of starting the induction motor detected by the current sensor with a preset protection current value, and an overcurrent that monitors the continuation of the overcurrent for a predetermined time after the comparator detects the overcurrent…That is, a large current equal to or larger than the protection current value flows from the inverter 2 to the induction motor 1, but the duration of the current is short, so the transistor 7 in the inverter 2 is not protected. Therefore, the transistor 7 continues its operation according to the selected switching mode, p.4; However, assuming that T 7 is extremely short and momentary), the protection circuit 14 does not operate during normal startup, but in the event of a failure, the protection circuit 14 operates, the drive of the inverter 2 is stopped, and the transistor 7 is protected, p.5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Hideki, to compare a duration of the anomaly with a predetermined duration to prevent nuisance tripping of protection scheme as known in the art. 


With regards to Claim 3, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claim 17.
However, Kulkarni does not specifically disclose a discovery period during which a second electric current signature that is considered as revealing an anomaly is recorded without generating any warning.
Hideki discloses a discovery period during which a second electric current signature that is considered as revealing an anomaly is recorded without generating any warning (A comparator that compares the current at the time of starting the induction motor detected by the current sensor with a preset protection current value, and an overcurrent that monitors the continuation of the overcurrent for a predetermined time after the comparator detects the overcurrent…That is, a large current equal to or larger than the protection current value flows from the inverter 2 to the induction motor 1, but the duration of the current is short, so the transistor 7 in the inverter 2 is not protected. Therefore, the transistor 7 continues its operation according to the selected switching mode, p.4; However, assuming that T 7 is extremely short and momentary), the protection circuit 14 does not operate during normal startup, but in the event of a failure, the protection circuit 14 operates, the drive of the inverter 2 is stopped, and the transistor 7 is protected, p.5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Hideki, to utilize a discovery period during which a second electric current signature that is considered as revealing an anomaly is recorded without generating any warning to train the machine learning model about normal pattern of the machine such as lock rotor current of a motor thus preventing nuisance tripping and/or improving fault detection accuracy during machine operation. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Srivastava et al. (US 8484217 B1), hereinafter ‘Srivastava’. 
Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 1 and 17.
However, Kulkarni does not specifically disclose predetermined number M of electric current signatures.
Srivastava discloses predetermined number of signatures (In FIG. 2, system 200 processes large amounts of data 210 on a continual basis. Although depicted, for the sake of example, as "one million items/day, p.18, col.4, Lines 35-40).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Srivastava, to compare the similarity rate of a predetermined number M of electric current signatures during the training phase to avoid data overload and/or improve efficiency of the data processing.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Tsai et al. (US 20160011268 A1), hereinafter ‘Tsai’. 

With regards to Claim 20, Kulkarni in view of Claussen, in further view of Gu and further in view of Lu, discloses the claimed limitations as discussed in Claims 17 and 19.
However, Kulkarni does not specifically disclose the electric current sensor is a current clamp.
Tsai discloses the electric current sensor is a current clamp (The current sensing unit 140 is disposed between the inverter 121 and the motor 122, and used to sense line current on the inverter 121. For example, the current sensing unit 140 is a clamp meter, but the invention is not limited thereto [0020]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Tsai, to utilize current clamp as one of the option for non-contact current measurement as known in the art. 


With regards to Claim 16, Kulkarni in view of Claussen, in further view of Gu, Lu and further in view of Tsai, discloses the claimed limitations as discussed in Claims 15 and 20.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kavana et al., "Fault Analysis and Predictive Maintenance of Induction Motor Using Machine Learning," 2018 International Conference on Electrical, Electronics, Communication, Computer, and Optimization Techniques (ICEECCOT), 2018, pp. 963-966, discloses analyzing voltage and current values at a particular to classify data into no fault or the specific fault by using machine learning techniques. 
Senanayaka et al., "Early detection and classification of bearing faults using support vector machine algorithm," 2017 IEEE Workshop on Electrical Machines Design, Control and Diagnosis (WEMDCD), 2017, pp. 250-255, discloses detection of motor bearing faults at early stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863